DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
Claims 1 and 3-11 are pending, claims 1, 6, 7 are amended and claim 2 is cancelled. 
  				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: The claim 1, 3-5 and 8-11 are a system, claim 6 is a method, and claim 7 is a computer storage medium. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1 and 3-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A: Prong 1: The claims recite (i) an advertisement management table identifying, for each of a plurality of first facilities, a first facility location, a first search range, a first delivery range that is separate and distinct from the first search range, an advertisement information of the first facility, and an ID to identify an additional table which stores information about a second facility belonging to a same chain as the first facility;  the additional table identifying, for each of a plurality of second facilities, second search range, and a second facility location, a second search range, a second delivery range that is separate and distinct from the an advertisement inf01mation of the second facility; and (iii) a ride sharing management table identifying, for each of a plurality of users riding in a same vehicle, a destination of each user, and a terminal address of each user; and
acquiring information relating to a-the destination of a respective user of a-the vehicle, a moving route of the vehicle to the destination of the respective user, and the current location of the mobile terminal of the respective user; extracting, from the management table, a first facility whose associated first facility location is within the associated first search range from the destination of the respective user; extracting the ID of the additional table which is stored in the management table as being associated with the extracted first facility; acquiring the second facility and the second facility location, from the additional table associated the extracted ID; judging whether or not a distance between the acquired moving route of the vehicle and the acquired second facility location is within the second search range which is stored in the additional table associated the extracted ID; upon judging that the distance between the acquired moving route of the vehicle and the second facility location is within the second search range, transmitting the advertisement information of the second facility which is stored in the additional table, from
using the terminal address of the respective user, at a time when the current location of the mobile terminal of the respective user becomes within the second delivery range stored in the additional table, wherein the advertisement information of the second facility is not transmitted to the […] of the respective user  where the ID of the additional table is not stored in the management table as being associated with the extracted first facility, such that the […] does not transmit the advertisement information of the second facility is not transmitted when the second facility does not belong to a same chain as the extracted first facility even though the second facility location is within the second search range from the acquired moving route of the vehicle; judging whether or not the current location of the mobile terminal of the respective user is within the first delivery range stored in the management table as being associated with the extracted first facility the advertisement information of the extracted first facility, […] of the respective user using the terminal address of the respective user, at a time when the current location of the mobile terminal of the respective user becomes within the first delivery range stored in the management table as being associated with the extracted first facility; and when the information of the respective user indicates a sharing, transmitting the advertisement information of the second facility and the advertisement information of the extracted first facility, […] of all other users who are currently riding in the same vehicle with the respective user.
 The limitation falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The limitations also fall within “Mental Processes” as the table organization and processing could be done by hand by a human.
Prong 2: This judicial exception is not integrated into a practical application because the only additional elements are a memory configure to store, an advertisement providing apparatus that is connected to a memory configured to store, a non-transitory computer readable storing medium recording a computer program for causing a computer to perform an information processing method, the computer being connected to a memory configured to store: a current location of a mobile terminal of each user which is detected based on a GPS signal, a processor programmed to execute, an in-vehicle terminal placed inside the vehicle to the mobile terminal of the respective user, mobile terminal, from the in-vehicle terminal to the mobile terminal.
 The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of optimizing the presentation of advertisements based on location information.
 Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
For these reasons, there is no inventive concept and the claims are not patent eligible. 
With respect to dependent claims 3-4 and 8, the claims have been considered and determined to only recite additional data sets that are considered in the determination of sending an advertisement. 
 Claim 3 merely recites wherein the processor is programmed to accept a request indicating that the user does not desire provision of advertisement information, from the user. The limitations merely limits the processing of a request which does not recite significantly more to integrate the judicial exception into a practical application. 
Claim 4 merely recites wherein the processor is programmed to accept, from one of a plurality of users of the vehicle, a request for providing advertisement information, which is to be provided to the user, also to one or more remaining other users of the plurality of users of the vehicle. The limitations merely limits the processing of a request which does not recite significantly more to integrate the judicial exception into a practical application. 
Claim 5 is merely recites wherein the processor is programmed to provide a privilege to the user who has requested for provision of advertisement information, in accordance with provision history of advertisement information. The limitations merely limits the processing of a request which does not recite significantly more to integrate the judicial exception into a practical application. 
Claims 8 merely recites when two or more first facilities are extracted whose respective first facility location is within the respective first search range identified in the management table, from the destination of the user, perform subsequent processing including the judging for each one of the extracted two or more first facilities in a descending order of the respective first delivery range identified in the management table as being associated with the extracted first facilities. The limitation merely recites the extraction and processing of data table to further limit the table of the independent claim and does not recite significantly more to integrate the judicial exception into a practical application. 
Claim 9 merely recites the management table additionally identifies, for each of the plurality of first facilities, a group ID, and first facilities that are assigned to a same group ID are associated with the same ID identifying the same additional table. The limitations merely recites the data in the table and does not recite significantly more to integrate the judicial exception into a practical application. 
Claim 10 merely recites the first search range stored in the management table represents a distance from the destination of the user, and the second search range stored in the additional table represents a distance from the moving route of the vehicle.
Claim 11 merely recites wherein the processor extracts the first facility from the management table in descending order of value of the first delivery range. The limitation merely recite a particular manner for manipulating the data of the table and does not recite significantly more to integrate the judicial exception into a practical application. 
The limitations merely recites the data in the table and does not recite significantly more to integrate the judicial exception into a practical application. 
These limitations are merely additional data used in the data processing and do not integrate the judicial exception into a practical application. These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
Allowable Subject Matter
Claims 1 and 3-11 are found to recite or depend from a claim that recites allowable subject matter over the prior art. The following is a statement of reasons for the indication of allowable subject matter over the prior art: Upon further search and consideration, the search concluded that the combination of limitations “acquiring information relating to a-the destination of a respective user of a-the vehicle, a moving route of the vehicle to the destination of the respective user, and a the current location of the mobile terminal of the respective user; extracting, from the management table, a first facility whose associated first facility location is within the associated first search range from the destination of the respective user; extracting the ID of the additional table which is stored in the management table as being associated with the extracted first facility; acquiring the second facility and the second facility location, from the additional table associated the extracted ID; judging whether or not a distance between the acquired moving route of the vehicle and the acquired second facility location is within the second search range which is stored in the additional table associated the extracted ID; upon judging that the distance between the acquired moving route of the vehicle and the second facility location is within the second search range, transmitting the advertisement information of the second facility which is stored in the additional table, from an in-vehicle terminal placed inside the vehicle to the mobile terminal of the respective user using the terminal address of the respective user, at a time when the current location of the mobile terminal of the respective user becomes within the second delivery range stored in the additional table […]” would not have been obvious to one of ordinary skill in the art. In addition to the closest prior art cited in the last office action, the updated search identified the following references:
Knepper (US 20150112585) which provides as advertisement to a user who is currently within the vehicle and based on the determined route, however does not teach this determination with respect to the process of identifying an additional table that has corresponding ID or the features of the in-vehicle terminal for distributing the advertisement to a user. 
Hacker (US 20190087864) which provides as advertisement to a user who is currently within the vehicle, however does not teach this determination with respect to the process of identifying an additional table that has corresponding ID or the features of the in-vehicle terminal for distributing the advertisement to a user.
Jones (US 20180075462) teaches the identification of a second facility with respect to the first facility that a user is currently located at or shopping at, however does not teach this determination with respect to the process of identifying an additional table that has corresponding ID or the features of the in-vehicle terminal for distributing the advertisement to a user. 
The closest NPL was found to be “Smart City Project using Proximity Marketing Technology” which discloses techniques for utilizing local transportation to provide targeted advertisements to potential customers. 
For these reasons the claims are found to recite allowable subject matter over the prior art.
Response to Arguments
The prior art rejection has been withdrawn for the reason set forth above.
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive for the reasons set forth below.
With respect to the remarks directed to 35 USC 101, the argument that the processing apparatus and the in-vehicle terminal working together to store the plurality of tables is not found to be persuasive. The manner in which the claimed invention achieves this communication between the terminal and apparatus and pulls the data from the tables does not recite improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) nor does it apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
With respect to the remarks directed to the McRo decision, the difference between the instant application and the McRO decision lies in that the instant case does not recite alone or in combination an improvement to an existing technological area. The claims merely recite a specific manner in which the advertisements are selected based on the data identified and determined to be retrieved from the series of tables. At most the process of selecting the optimal advertisement is improved. However, the improvement to a business practice alone does not overcome the rejection under 35 USC 101. 
As noted above, the claims have been considered under Step 2B as a whole. The claims are determined not to integrate the judicial exception into a practical application alone or in combination. The courts have found and it is recited in the 2106.05 of the MPEP that the storing and retrieving of data from a memory does not pass the analysis under Step 2B. The storing and retrieving of data by the generic computer hardware does not integrate the judicial exception into a practical application. Further the configuration of two devices transmitting the data to one another does not integrate not integrate the judicial exception into a practical application as also set forth in MPEP 2106.05. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031. The examiner can normally be reached Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/25/2022